MEMORANDUM **
Yaakov M. Vann appeals pro se the district court’s judgment dismissing for lack of standing his diversity action alleging tortious interference with a real estate sales contract between his wife and a seller. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo questions of standing, Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir.1997), and we affirm.
Dismissal was proper because Vann was not a party to the contract and did not have standing to bring suit for tortious conduct arising from breach of the con*669tract. See Hatchwell v. Blue Shield of Cal., 198 Cal.App.3d 1027, 244 Cal.Rptr. 249, 253-54 (Cal.Ct.App.1988). Likewise, dismissal without leave to amend the complaint was proper. See Westlands Water Dist. v. Firebaugh Canal, 10 F.3d 667, 677 (9th Cir.1993). The district court did not err by disregarding legal arguments made for the first time in Vann’s post-judgment motion to alter or to amend the judgment. See Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir.2001).
We decline to address issues raised for the first time in Vann’s reply brief. See United States v. Ullah, 976 F.2d 509, 514 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.